NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 1, 2011*
                                Decided November 1, 2011

                                           Before

                           DIANE P. WOOD, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 11‐1799

LOUIS‐KENNY‐REED: EL and QUEEN‐                     Appeal from the United States District 
AKEFE‐MUZARI: EL,                                   Court for the Northern District of Illinois,
     Plaintiffs‐Appellants,                         Eastern Division.

       v.                                           No. 10 C 7304

PETE F. MAKOWIECKI, et al.,                         John W. Darrah,
      Defendants‐Appellees.                         Judge.

                                         O R D E R

       The plaintiffs, Louis‐Kenny‐Reed: El and Queen‐Akefe‐Muzari: El, challenge the
dismissal of their federal case contesting a state‐court foreclosure judgment obtained by
First Horizon Home Loans. We affirm.




       *
        After examining the appellant’s brief and the record, we have concluded that oral
argument is unnecessary. Accordingly, the appeal is submitted on the appellant’s brief and
the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐1799                                                                                Page 2

        In their complaint, the plaintiffs alleged that the foreclosure was defective because
First Horizon did not hold the original promissory note for their mortgage and, as a result,
committed fraud by foreclosing on the property. They sued First Horizon, its CEO Pete
Makowiecki, and its attorney Denis Pierce. Pierce moved to dismiss the complaint, and the
district court granted that motion because the complaint lacked “a short and plain statement
of the grounds for the court’s jurisdiction” in violation of Rule 8(a)(1). On its own motion,
the court dismissed the remaining claims for lack of subject‐matter jurisdiction.

        On appeal, the plaintiffs challenge the dismissal in scattershot fashion. Among other
things, they accuse the district court of violating their “equal protection rights,” reassert that
the foreclosure was defective, and invoke 42 U.S.C. § 1983 without alleging any particular
constitutional violation.

        The defendants ask us to affirm on the basis of Rule 8(a)(1), but we need not address
that ground because the Rooker–Feldman doctrine stripped the district court of jurisdiction.
See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S.
413, 415–16 (1923). Whether we have jurisdiction under that doctrine, a question overlooked
by the defendants, is a threshold matter that we may raise sua sponte. See Lewis v. Anderson,
308 F.3d 768, 771 (7th Cir. 2002); 4901 Corp. v. Town of Cicero, 220 F.3d 522, 527 (7th Cir.
2000). The doctrine bars federal review of “cases brought by state‐court losers complaining
of injuries caused by state‐court judgments rendered before the district court proceedings
commenced.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). This
lawsuit, seeking review of a state‐court foreclosure judgment, squarely fits that description.
See Crawford v. Countrywide Home Loans, Inc., 647 F.3d 642, 646–47 (7th Cir. 2011); Taylor v.
Fed. Nat’l Mortg. Assʹn, 374 F.3d 529, 536 (7th Cir. 2004). The plaintiffs’ cursory reference to
§ 1983 makes no difference: plaintiffs may not circumvent the Rooker–Feldman doctrine by
recasting their suit in the form of a civil‐rights action. See Johnson v. Orr, 551 F.3d 564, 568
(7th Cir. 2008); Holt v. Lake Cnty. Bd. of Comm’rs, 408 F.3d 335, 336 (7th Cir. 2005).

       The plaintiffs raise two additional concerns. First, they argue that the district court
should have allowed them to amend their complaint before dismissing it. This argument is
meritless; they never moved to amend, nor do they explain how amendment would have
allowed them to cure the defects in their complaint. See McCree v. Grissom, No. 11‐1524, 2011
WL 4375639, at *2 (7th Cir. Sept. 20, 2011). Second, they deny that they received notice of the
motion to dismiss. But this denial is not borne out by the record. The district court alluded
to the motion in scheduling a status hearing at which it announced its ruling in the presence
of both plaintiffs, and neither raised any concern about lack of notice.

       The judgment of the district court is MODIFIED to reflect that all claims are
dismissed for lack of subject‐matter jurisdiction, and as modified the judgment is
AFFIRMED.